Case: 1:19-cv-02277-CAB Doc #: 79 Filed: 09/09/21 1 of 12. PageID #: 2353




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



  JUSTIN KRENDL, Administrator of              )       CASE NO. 1:19CV2277
  the Estate of Matthew Krendl,                )
                      Plaintiff,               )       SENIOR JUDGE
                                               )       CHRISTOPHER A. BOYKO
                 vs.                           )
                                               )       OPINION AND ORDER
  INTERMARK TRANSPORT, et al.,                 )
                                               )
                        Defendants.            )


  CHRISTOPHER A. BOYKO, SR. J.:

         This matter comes before the Court upon the Motion (ECF DKT #59) of Defendants

  Intermark Transport and Bogdan Adrian Petrisor for Summary Judgment. For the following

  reasons, the Motion is denied.

                                I. FACTUAL BACKGROUND

         Plaintiff Justin Krendl, as Administrator of the Estate of Matthew Krendl, sued

  Defendants Intermark Transport and Bogdan Adrian Petrisor, alleging Petrisor, while in the

  scope of his employment with the Intermark trucking company, failed to maintain an assured

  clear distance when he struck the rear of the vehicle being operated by Plaintiff’s decedent.

         On August 28, 2017, Matthew Krendl was operating a red 2001 Toyota 4Runner; and
Case: 1:19-cv-02277-CAB Doc #: 79 Filed: 09/09/21 2 of 12. PageID #: 2354




  at 9:38 p.m., he stopped in the right-hand traveling lane of Interstate 71 South at mile marker

  205, an area of the highway with no streetlights. The Toyota 4Runner was owned by his

  girlfriend, Third-Party Defendant May Anne Doronila.

          Defendant Petrisor approached in the right lane on Interstate 71 South, operating a

  loaded semi tractor-trailer. Defendant Petrisor obtained his commercial driver’s license

  (“CDL”) in 2010. (ECF DKT #59-6 at 8-9). He traveled the same route from Quebec,

  Canada to Columbus, Ohio, twice a week since 2017. (Id. at 15-16). On this particular

  occasion, the area of Interstate 71 was dark and the 4Runner in the lane ahead had no lights

  on. Defendant Petrisor testified that he was unable to see the vehicle operated by Matthew

  Krendl until it was too late to slow down or avoid striking it. (Id. at 76-77).

          At the same time, an individual named Bryan Smith was driving in the center lane of

  Interstate 71 South. (ECF DKT #53-1 at 11). He intended to pass the semi tractor-trailer and

  exit the highway. Id. Smith testified that he never saw a vehicle or taillights in the right-hand

  lane. (Id. at 11, 13).

          The Ohio State Highway Patrol investigation determined that Krendl was operating

  the vehicle with a suspended driver’s license, due to repeated offenses for driving under the

  influence of alcohol. (Trooper Harold McCumbers’ Deposition, ECF DKT #56-1). Krendl

  was in the right lane on Interstate 71 (the lane of travel designated for semis unless they are

  passing) with his vehicle lights off. Id. Toxicology results later showed that Krendl’s blood

  alcohol concentration on August 28, 2017, was over three times the legal limit. Defendant

  Petrisor was not cited for any traffic violation. Id.

          Matthew Krendl suffered fatal injuries in the collision.


                                                  -2-
Case: 1:19-cv-02277-CAB Doc #: 79 Filed: 09/09/21 3 of 12. PageID #: 2355




         Plaintiff, as Administrator of the Estate of Matthew Krendl, filed suit for Negligence

  and Wrongful Death in Medina County Common Pleas Court against Intermark and Petrisor.

  On September 30, 2019, the matter was removed to federal court on the basis of diversity.

  Both Intermark and Petrisor are citizens of Quebec, Canada.

         Defendants move for judgment in their favor, arguing that the Estate’s recovery is

  precluded by Matthew Krendl’s own negligence. That is, he was driving with a suspended

  license; he was highly intoxicated; and he parked the vehicle without any lights in a travel

  lane of the highway. Defendants assert that Matthew Krendl’s actions were the sole

  proximate cause of the collision on August 28, 2017.

         In the Opposition Brief (ECF DKT #67), Plaintiff contends that Defendant Petrisor

  was per se negligent for violating the Assured Clear Distance statute; and moreover, he was

  negligent for failing to operate Intermark’s truck in accordance with his commercial driver’s

  training. Plaintiff bolsters his position with the report of his liability expert, James Crawford.

  (ECF DKT #68-3). As a professional and as an employee-driver for Defendant Intermark,

  Defendant Petrisor was required to follow the safety rules in the Commercial Driver’s License

  Manual for avoiding hazards, regulating speed and assessing road and lighting conditions. In

  addition, Plaintiff objects to Defendants’ use of Trooper McCumbers’ opinion testimony.

  Since Trooper McCumbers is not an accident reconstructionist, he cannot offer opinions on

  the cause of the accident. Allowing for some degree of negligence on the part of Matthew

  Krendl though, Plaintiff contends that comparative negligence is an issue for a jury and that

  Defendants’ Motion should be denied.

         Defendants submit their Reply Brief (ECF DKT #71). They argue that the CDL


                                                 -3-
Case: 1:19-cv-02277-CAB Doc #: 79 Filed: 09/09/21 4 of 12. PageID #: 2356




  Manual was not included in the allegations in Plaintiff’s Complaint; and nonetheless, the

  Manual cannot establish a prima facie case of negligence or negligence per se. As for the

  testimony provided by Trooper McCumbers, he is permitted to testify to his data collection

  and personal observations at the scene.

                                 II. LAW AND ANALYSIS

  Standard of Review

          Summary judgment shall be granted only if “the movant shows that there is no

  genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

  law.” See Fed.R.Civ.P. 56(a). The burden is on the moving party to conclusively show no

  genuine issue of material fact exists. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986);

  Lansing Dairy. Inc. v. Espy, 39 F.3d 1339, 1347 (6th Cir. 1994). The moving party must

  either point to “particular parts of materials in the record, including depositions, documents,

  electronically stored information, affidavits or declarations, stipulations, admissions,

  interrogatory answers, or other materials” or show “that the materials cited do not establish

  the absence or presence of a genuine dispute, or that an adverse party cannot produce

  admissible evidence to support the fact.” See Fed.R.Civ.P. 56(c)(1)(A), (B). A court

  considering a motion for summary judgment must view the facts and all inferences in the light

  most favorable to the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

  475 U.S. 574, 587 (1986). Once the movant presents evidence to meet its burden, the

  nonmoving party may not rest on its pleadings, but must come forward with some significant

  probative evidence to support its claim. Celotex, 477 U.S. at 324; Lansing Dairy, 39 F.3d at

  1347.


                                                 -4-
Case: 1:19-cv-02277-CAB Doc #: 79 Filed: 09/09/21 5 of 12. PageID #: 2357




         This Court does not have the responsibility to search the record sua sponte for genuine

  issues of material fact. Betkerur v. Aultman Hospital Ass 'n., 78 F.3d 1079, 1087 (6th Cir.

  1996); Guarino v. Brookfield Township Trustees, 980 F.2d 399, 404-06 (6th Cir. 1992). The

  burden falls upon the nonmoving party to “designate specific facts or evidence in dispute,”

  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986); and if the nonmoving party

  fails to make the necessary showing on an element upon which it has the burden of proof, the

  moving party is entitled to summary judgment. Celotex, 477 U.S. at 323.

         Whether summary judgment is appropriate depends upon “whether the evidence

  presents a sufficient disagreement to require submission to a jury or whether it is so one-sided

  that one party must prevail as a matter of law.” Amway Distributors Benefits Ass 'n v.

  Northfield Ins. Co., 323 F.3d 386, 390 (6th Cir. 2003) (quoting Anderson, 477 U.S. at

  251-52).

  Applicable law

         Under the Erie doctrine, federal courts sitting in diversity apply state substantive law.

  Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 427 (1996). Neither party argues that

  the forum state’s choice-of-law rules require the Court to apply the substantive law of another

  state, and the subject accident took place in Ohio. Consequently, the Court will apply Ohio

  substantive law.

  Negligence

         The elements of a negligence claim in Ohio are: the existence of a duty, a breach of

  that duty and injury resulting proximately therefrom. Wallace v. Ohio Dept. of Commerce,

  773 N.E.2d 1018, 1025–26 (Ohio 2002); Mussivand v. David, 45 Ohio St.3d 314 (1989);


                                                -5-
Case: 1:19-cv-02277-CAB Doc #: 79 Filed: 09/09/21 6 of 12. PageID #: 2358




  DiGildo v. Caponi, 18 Ohio St.2d 125 (1969).

          A finding of negligence per se means that as a matter of law, the actor breached a duty

  owed to another. Pond v. Leslein, 72 Ohio St.3d 50, 647 N.E.2d 477, 479 (Ohio 1995). That

  finding determines only two of the essential elements of a negligence claim, i.e., duty and

  breach of duty. Jury questions still remain concerning comparative negligence, proximate

  cause and damages. Id. at 53.

  Assured Clear Distance

          Ohio Revised Code § 4511.21(A) provides:

          No person shall operate a motor vehicle, trackless trolley, or streetcar at a
          speed greater or less than is reasonable or proper, having due regard to the
          traffic, surface, and width of the street or highway and any other conditions,
          and no person shall drive any motor vehicle, trackless trolley, or streetcar in
          and upon any street or highway at a greater speed than will permit the person
          to bring it to a stop within the assured clear distance ahead.

          A driver violates the assured-clear-distance-ahead rule if the driver collides “with an

  object which (1) was ahead of him in his path of travel, (2) was stationary or moving in the

  same direction as the driver, (3) did not suddenly appear in the driver's path, and (4) was

  reasonably discernible.” Wheeler v. Estes Express Lines, 53 F.Supp.3d 1032, 1038 (N.D.

  Ohio, W. Div. 2014), quoting Pond, 72 Ohio St.3d at 52.

          “Violation of the assured clear distance ahead statute constitutes negligence per se.”

  Id. at 53.

          “Where conflicting evidence is presented as to any of the elements necessary to

  establish a violation of the statute, a jury question is created.” Ziegler v. Wendel Poultry

  Serv., Inc., 67 Ohio St. 3d 10, 615 N.E.2d 1022, 1026 (1993).

          Generally, “in cases where a collision occurs at night or during weather conditions

                                                 -6-
Case: 1:19-cv-02277-CAB Doc #: 79 Filed: 09/09/21 7 of 12. PageID #: 2359




  that reduce visibility, courts hold that a jury question exists as to whether the object the driver

  struck is ‘reasonably discernible.’” Pond, 72 Ohio St.3d at 52.

  Commercial Drivers’ License (CDL) Manual

         In Ohio, courts instruct that the probative value of commercial drivers’ guidelines is

  minimal. Jones v. Wiseman, 838 Fed. App’x 942, 950 (6th Cir. 2020). “It is simply common

  sense that people driving CMVs [commercial motor vehicles] will need the skills and

  knowledge necessary to safely operate those vehicles rather than the skill and knowledge

  required to drive passenger vehicles.” Id. While not completely irrelevant, the CDL Manual

  provides no standards against which jurors could measure a defendant’s actions. Id.

         “There is no case law in Ohio that imposes a heightened duty of care for CDL

  drivers.” Davis v. Brown Local School District, 131 N.E.3d 431, 445, 2019-Ohio-246 (7th

  Dist. 2019). Materials incorporated in manuals and in training for CDL licensure are not

  mandatory or legally enforceable. Id.

  Analysis

         Plaintiff Administrator alleges that, on August 28, 2017, Defendant Petrisor

  negligently operated his vehicle by failing to maintain reasonable control and failing to

  maintain an assured clear distance, causing injury and the subsequent wrongful death of

  Plaintiff’s decedent. See Complaint, ECF DKT #1 at ¶ 4. Plaintiff directs the Court to

  evidence which he contends creates genuine issues of fact defeating Defendants’ Motion for

  Summary Judgment.

         According to Crawford, Plaintiff’s liability expert, the CDL Manual requires

  commercial drivers to slow down when using their low-beam headlights at night. (Crawford


                                                  -7-
Case: 1:19-cv-02277-CAB Doc #: 79 Filed: 09/09/21 8 of 12. PageID #: 2360




  Report, ECF DKT #68-3 at 10 ). Also, the CDL Manual advises commercial drivers to have a

  plan, take evasive measures when confronted with a hazard and use the right shoulder if

  necessary to avoid a collision. (Id. at 11).

         Petrisor testified that he had no problem with visibility, although it was dark. He was

  traveling at 65 miles per hour, below the posted 70 mile-per-hour speed limit on that portion

  of Interstate 71. By the time Petrisor saw decedent’s vehicle, he testified that it was too late

  to take any evasive action. (Petrisor Deposition, ECF DKT #54-1 at 64-65, 72).

         Plaintiff’s expert concludes that Defendant Petrisor’s non-compliance with the CDL

  Manual was negligent and proximately caused the fatal collision. “Mr. Petrisor failed to

  reduce his speed for nighttime conditions, precluding the ability to take timely appropriate

  evasive action by stopping and/or moving onto the paved right shoulder. . .” (Crawford

  Report, ECF DKT #68-3 at 14).

         As the Court has noted, the CDL Manual and other instructions for commercial

  drivers do not carry the force of law. Davis, supra. Moreover, Ohio has yet to impose a

  heightened standard of care upon commercial truck drivers. Id. To do so would illogically

  “place some portion of the responsibility for every accident on a commercial driver, simply

  because he or she has been instructed to be a defensive driver.” Id. at 446. The Court,

  therefore, disregards Plaintiff’s expert’s opinion that Defendant is negligent for violating the

  Commercial Drivers License Manual.

         Nevertheless, the Court is persuaded that a material factual dispute exists with regard

  to Ohio’s Assured Clear Distance statute. One of the elements necessary to establish a

  violation of R.C. § 4511.21(A) is “reasonable discernability.”


                                                 -8-
Case: 1:19-cv-02277-CAB Doc #: 79 Filed: 09/09/21 9 of 12. PageID #: 2361




         On deposition, Defendant Petrisor testified: “So at the moment when I saw the

  vehicle in front of me, it be so late to do something. It [sic] mean I didn't see because it didn't

  have the lights on, so it's not visible for me.” (ECF DKT #54-1 at 72).

         Bryan Smith, who was driving in the center lane next to Defendant Petrisor’s truck,

  testified that he did not see any taillights ahead of the semi truck. (ECF DKT #53-1 at 11).

  Although his line of vision was clear, Smith never saw any vehicle in the right lane. (Id. at

  13).

         Trooper McCumbers was dispatched to the scene on August 28, 2017. He observed

  that the conditions were “pitch black.” (ECF DKT #56-1 at 43). The Toyota 4Runner in

  which Matthew Krendl was found was dark-colored (Id. at 44) and the lights were off. (Id. at

  29). Krendl’s vehicle was in the right-hand travel lane and the gear knob was in park. (Id.).

  Following the on-scene investigation, Defendant Petrisor was not cited for failure to maintain

  an assured clear distance ahead. (Id. at 38, 47).

         Plaintiff directs the Court’s attention to Defendant Petrisor’s testimony that his

  headlights, on low-beam, illuminated only 25 feet ahead. (ECF DKT #54-1 at 64-65). When

  asked about the range of visibility with the use of high beams, Petrisor responded: “Around

  75 feet.” (Id. at 77). This inquiry continued:

  Q. My question is, how long are you trained that it's going take that vehicle to stop at 65
  miles an hour carrying 39,000 pounds?
   A. 200 feet. It's a guess. I never put a stop like this.
  (Id. at 79).

         Petrisor testified further that he did not need to slow his speed below 65 miles per

  hour because there was no problem with visibility. (Id. at 64). This was the fastest speed he

  was permitted to travel, as his vehicle had measures in place to prevent him from going faster.

                                                   -9-
Case: 1:19-cv-02277-CAB Doc #: 79 Filed: 09/09/21 10 of 12. PageID #: 2362




  (Id. at 71). Petrisor took no evasive action prior to the collision because he said there was no

  time. (Id. at 72). According to the data in the truck’s Engine Control Module, Petrisor did

  not apply the brakes until two seconds after both vehicles came to a stop off the side of the

  road. (Crawford Report, ECF DKT #68-3 at 5).

         Although the Ohio State Highway Patrol Report does not note that Defendant Petrisor

  was fatigued, Petrisor acknowledges on deposition that he had been driving at least seven

  hours and forty minutes straight at the time he encountered Mr. Krendl’s vehicle. (ECF DKT

  #54-1 at 58-59).

         Plaintiff points out that Ohio law requires all vehicles to have rear reflectors visible

  for 300 feet; though there is no evidence whether or not the reflectors were present on

  Krendl’s vehicle The pertinent statute reads in part as follows:

         R.C. § 4513.06 - Red reflectors required

         (A) Every new motor vehicle sold after September 6, 1941, and operated on a
         highway, other than a commercial tractor, to which a trailer or semitrailer is
         attached shall carry at the rear, either as a part of the tail lamps or separately,
         two red reflectors meeting the requirements of this section, . . .

         Every such reflector shall be of such size and characteristics and so maintained
         as to be visible at night from all distances within three hundred feet to fifty feet
         from such vehicle.

         Nonetheless, Petrisor testified that he did not see any lights or reflectors on the rear of

  the Toyota 4Runner. (ECF DKT #54-1 at 72).

         Upon consideration of all the evidence presented, the Court finds there is “sufficient

  disagreement to require submission to a jury.” Amway, 323 F.3d at 390 (quoting Anderson,

  477 U.S. at 251-52). There are material issues of fact as to whether decedent Matthew

  Krendl’s vehicle was “reasonably discernible” so as to demonstrate negligence on

                                                 -10-
Case: 1:19-cv-02277-CAB Doc #: 79 Filed: 09/09/21 11 of 12. PageID #: 2363




  Defendants’ part under the Ohio Assured Clear Distance statute.

         It is undisputed that decedent Matthew Krendl’s driver’s license was permanently

  suspended due to multiple drunk driving offenses. It is also unquestioned that his blood

  alcohol level was three times the legal limit in Ohio. The facts are uncontested that Krendl’s

  car was stopped, without any lights illuminated, in the right-hand travel lane of Interstate 71

  southbound at 9:30 p.m. on the night of August 28, 2017. These factors support a finding of

  negligence on the part of Plaintiff’s decedent, Matthew Krendl.

         By the same token, however, Defendant Petrisor was operating his semi-tractor trailer

  at nearly 65 miles per hour on a night which Trooper McCumbers described as “pitch black.”

  Defendant Petrisor was using his “low beams” and testified that he could only see 25 feet

  ahead of him with that headlight illumination. Defendant Petrisor also estimated that, at that

  speed and hauling 39,000 pounds, he could not stop in a distance any less than 200 feet.

  Defendant Petrisor stated that he saw no reflectors on the stopped vehicle; although a 2001-

  Model Toyota was, by law, likely equipped with them. Defendant Petrisor does not argue

  that he was unable to reduce his speed when he encountered the extreme darkness that night.

  There is no evidence that Defendant Petrisor applied his brakes or took any evasive action

  once he perceived the hazard in his path.

         Plaintiff Administrator, the non-moving party, has identified genuine facts in dispute

  as to “reasonable discernability,” a necessary element for determining assured clear distance

  liability, proximate causation and comparative negligence.

         It bears repeating that, “where conflicting evidence is presented as to any of the

  elements necessary to establish a violation of the statute, a jury question is created.” Ziegler,


                                                -11-
Case: 1:19-cv-02277-CAB Doc #: 79 Filed: 09/09/21 12 of 12. PageID #: 2364




  615 N.E.2d at 1026; and “in cases where a collision occurs at night or during weather

  conditions that reduce visibility, courts hold that a jury question exists as to whether the

  object the driver struck is ‘reasonably discernible.’” Pond, 72 Ohio St.3d at 52.

                                 III. CONCLUSION

         Therefore, viewing the facts and all inferences in the light most favorable to the

  Plaintiff, the Court denies the Motion (ECF DKT #59) of Defendants Intermark Transport and

  Bogdan Adrian Petrisor for Summary Judgment.



         IT IS SO ORDERED.

         DATE: September 9, 2021


                                         s/Christopher A. Boyko
                                         CHRISTOPHER A. BOYKO
                                         Senior United States District Judge




                                                 -12-
